DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see p. 9, filed 6/21/2022, with respect to the 35 USC 101 rejections of claims 17-20 have been fully considered and are persuasive.  The rejection of 3/31/2022 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 10, 12, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Aase, US 2013/0083933 A1 (previously cited), in view of Konjeti et al., US 2016/0249126 A1 (previously cited and hereafter Konjeti), Powell et al., US 2019/0165748 A1 (hereafter Powell), and Dow et al., US 2018/0278223 A1 (hereafter Dow).
Regarding claim 1, Aase discloses pressure sensing earbuds and systems and methods for their use, such as to a method to determine the size and shape of a user’s ear to dynamically optimize volume levels for a particular user (see Aase, abstract).
Specifically, Aase teaches a method for adjusting volume levels where a processor receives pressure signals from pressure sensors in an earbud when the user places the earbuds in their ears and then the processor determines an aural profile that most closely matches a determined ear size based on the received pressure signals (see Aase, ¶ 0047-0048 and figure 9, steps 901-907).  Herein, Aase teaches an electronic device having a processor for performing the above method (see Aase, ¶ 0033-0034 and figure 7, units 701 and 703), and further teaches a wireless headset is a wireless, or BLUETOOTH, headset comprising pressure sensors and earbuds (see Aase, ¶ 0033 and 0043, and figure 7, units 711, 713, and 715).  
Additionally, Aase teaches the aural profile as a frequency response of a particular user or ear size (see Aase, ¶ 0023, 0032, and 0049-0050, figure 6, and figure 10).  The aural profile teaches a target response, such as the amplification and/or attenuation of certain frequencies with respect to the unprocessed levels at those same frequencies (i.e., a frequency response adjusts frequencies to be louder or quieter), but the aural profile as taught by Aase does not appear to teach a “volume range”
Konjeti discloses personalized headphones, wherein the headphones apply speaker settings based on received sensor values (see Konjeti, abstract and ¶ 0004).  Specifically, Konjeti teaches a controller that determines a classification for the user based on received sensor data, and based on the determined classification, the controller applies speaker settings including specific volume limits (see Konjeti, ¶ 0025).  Konjeti also teaches a personalized profile for the speaker settings includes a volume curve, frequency vs gain curve, maximum volume, minimum value, and a default volume (see Konjeti, ¶ 0028).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Aase with Konjeti for the purpose of setting earbud speaker settings according to desired hearing profiles and/or hearing safety limits (see Aase, ¶ 0047-0050 in view of Konjeti, ¶ 0025 and 0043).  However, the combination of Aase and Konjeti does not appear to teach the feature “wherein, when a duration of executing the operation of adjusting the play volume of the wireless headset exceeds a first duration threshold, indicating that the target volume value is not selected, the mobile terminal automatically selects a first volume value in the target play volume range as the target volume value”
Powell discloses an audio system having a variable reset volume (see Powell, abstract).  Herein, Powell teaches a method of adjusting the playback volume after a user pauses the playback, such that when the user resumes playback after a predetermined timeout, the playback volume is set to a second volume level within a resting volume range (see Powell, ¶ 0059-0060 and figure 9, units 604, 606, 608, 610, 612, and 618).  Powell teaches variations of the method of adjusting the playback, wherein when the playback is resumed, there is a fade-in time for the playback device to ramp-up the playback volume to the target reset value, where the target volume is set as the playback volume unless the user overrides the ramp-up of the playback volume (see Powell, ¶ 0068).  Additionally, Powell further makes obvious that the playback volume is ramped-down when the playback volume was above the target range before pausing the playback and later resuming the playback (see Powell, ¶ 0065-0066 and 0068 and figure 10).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Aase and Konjeti with Powell for the purpose of resuming playback with different audio settings based on changed conditions, such as a different user using the earbuds (see Aase, ¶ 0039 and 0047-0048, in view of Konjeti, ¶ 0028, 0032, and 0041, further in view of Powell, ¶ 0006).  However, the combination of Aase, Konjeti, and Powell does not appear to teach the feature “wherein the first volume value is a volume value that is most frequently used in the target play volume range”.
Dow discloses speaker volume preference learning (see Dow, abstract).  Similarly, Dow teaches speakers comprising wired and wireless earbuds (see Dow, ¶ 0025).  Specifically, Dow teaches a method to determine whether to load a volume preset for a current audio item and if the preset volume is different than a current volume setting, the method adjusts the volume to the volume preset (see Dow, ¶ 0028-0031 and figure 2, steps 202-212).  Dow also teaches the preset volume is stored in an information repository, where the preset volume is a most frequently used user adjusted volume, such that a success rate of a present volume tends to a most frequently used volume over time for the given set of attributes (see Dow, ¶ 0034-0035).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Aase, Konjeti, and Powell with Dow for the purpose of providing preferred user playback volumes based on various aspects, such as the specific user, the location of playback, the time of playback, etc. (see Aase, ¶ 0023 in view of Dow, ¶ 0009).
Therefore, the combination of Aase, Konjeti, Powell, and Dow makes obvious:
“A method for controlling a volume of a wireless headset, applied to a mobile terminal,” (see Aase, ¶ 0033-0034, 0043, and 0047, figure 7, units 701, 703, 711, 713, and 715, and figure 9, where Aase makes obvious a method for adjusting, or controlling, volume levels of a wireless headset comprising earbuds with, or as applied, a processor in an electronic device, or mobile terminal), 
“and the method comprising: 
obtaining a target play volume range of the wireless headset, in response to the mobile terminal being connected to the wireless headset in an in-ear state;” (see Aase, ¶ 0047-0048, and figure 9, steps 901-907, where Aase teaches the step of obtaining a target response, such as the amplification and/or attenuation of certain frequencies with respect to the unprocessed levels at those same frequencies, in response to receiving pressure signals from pressure sensors in the wireless earbud when the user places the wireless earbuds in their ears, such that the processor of the mobile terminal determines the target response that most closely matches a determined ear size based on the received pressure signals, and further see Konjeti, ¶ 0025 and 0028, wherein it is obvious to include a volume range in the obtained target response, such that the method obtains a target play volume range of the wireless headset based on the received pressure sensor signal from the wireless earbud);
“adjusting a play volume of the wireless headset within the target play volume range;” (see Aase, ¶ 0048 and figure 9, step 909, in view of Konjeti, ¶ 0025 and 0028, where the combination makes obvious that the mobile terminal adjusts the play volume to a target play volume within the volume range, or within the minimum and maximum volumes);
“determining the play volume of the wireless headset at a time of receiving a volume determination information as a target volume value, in response to receiving the volume determination information from the wireless headset; and” (see Aase, ¶ 0048 and figure 9, step 909, in view of Konjeti, ¶ 0028 and 0043, where the combination further makes obvious that the mobile terminal adjusts the play volume to a desired target volume value within the minimum and maximum volumes when the target response, or personalized profile, includes a default volume value); and 
“adjusting the play volume of the wireless headset to the target volume value,” (see Aase, ¶ 0048 in view of Konjeti, ¶ 0028 and 0040-0041, where it is obvious to adjust to a default volume value based on a matched target response, or personalized profile), and
“wherein, when a duration of executing the operation of adjusting the play volume of the wireless headset exceeds a first duration threshold, indicating that the target volume value is not selected, the mobile terminal automatically selects a first volume value in the target play volume range as the target volume value, and” because the combination makes obvious to change volume settings to a target value within a target play volume range when the conditions of playback change, such as pausing playback and switching users (see Aase, ¶ 0039 and 0047-0048, in view of Konjeti, ¶ 0028, 0032, and 0041, further in view of Powell, ¶ 0006, 0055-0056, 0065-0066, and 0068, and figures 7 and 10), and
“wherein the first volume value is a volume value that is most frequently used in the target play volume range” where Dow makes obvious the preset volume is stored in an information repository, where the preset volume is a most frequently used user adjusted volume, such that a success rate of a present volume tends to a most frequently used volume over time for the given set of attributes (see Dow, ¶ 0034-0035).
Regarding claim 2, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “method according to claim 1, wherein the obtaining a target play volume range of the wireless headset comprises: obtaining a minimum volume value of the play volume of the wireless headset in a first time period, and configuring the minimum volume value as a minimum value of the target play volume range;” because Konjeti makes obvious that the applied profile includes minimum volumes, such as minimums determined in a hearing test (see Konjeti, ¶ 0028); and 
“obtaining a maximum volume value of the play volume of the wireless headset in the first time period, and configuring the maximum volume value as a maximum value of the target play volume range” because Konjeti also makes obvious maximum volumes, such as those determined in a hearing test and/or those determined for hearing safety (see Konjeti, ¶ 0028 and 0043). 
Regarding claim 10, see the preceding rejection with respect to claim 1 above.  The combination of Aase, Konjeti, Powell, and Dow makes obvious the method of claim 1, and for similar reasons makes obvious the instant method.  
Specifically, the combination makes obvious:
“A method for controlling volume of a wireless headset, applied to the wireless headset and comprising: 
a play volume of the wireless headset is controlled by the mobile terminal to be adjusted within a target play volume range, in response to the wireless headset being in an in-ear state and connected to the mobile terminal;” where a mobile terminal (see Aase, ¶ 0033-0035 and figure 7, unit 701), controls the wireless headset (see Aase, ¶ 0033 and 0043, and figure 7, unit 711) to be adjusted to a target response, such as the amplification and/or attenuation of certain frequencies with respect to the unprocessed levels at those same frequencies, in response to receiving pressure signals from pressure sensors in the wireless earbud when the user places the wireless earbuds in their ears, such that the processor of the mobile terminal determines the target response that most closely matches a determined ear size based on the received pressure signals (Aase, ¶ 0047-0048, and figure 9, steps 901-907), and it is further obvious to include a volume range in the obtained target response, such that the method obtains a target play volume range of the wireless headset based on the received pressure sensor signal from the wireless earbud (see Konjeti, ¶ 0025 and 0028) for the purpose of setting earbud speaker settings according to desired hearing profiles and/or hearing safety limits (see Aase, ¶ 0047-0050 in view of Konjeti, ¶ 0025 and 0043);
“sending a volume determination information to the mobile terminal, in response to a determination instruction for determining a target volume being detected;” where in response to the wireless earbud being in the ear, sending pressure signals from pressure sensors in the wireless earbud to the processor of the mobile terminal,  determines the target response that most closely matches a determined ear size based on the received pressure signals (Aase, ¶ 0047-0048, and figure 9, steps 901-907); 
“wherein the volume determination information is configured to cause the mobile terminal to determine a play volume value of the wireless headset at the time when the volume determination information is received as a target volume value,” where the combination further makes obvious that the mobile terminal adjusts the play volume to a desired target volume value within the minimum and maximum volumes when the target response, or personalized profile, includes a default volume value (see Aase, ¶ 0048 and figure 9, step 909, in view of Konjeti, ¶ 0028 and 0043) 
“and adjust the play volume of the wireless headset to the target volume value,” where it is obvious to adjust to a default volume value based on a matched target response, or personalized profile (see Aase, ¶ 0048 in view of Konjeti, ¶ 0028 and 0040-0041), 
“wherein, when a duration of adjusting the play volume of the wireless headset exceeds a first duration threshold, indicating that the target volume value is not selected, the mobile terminal automatically selects a first volume value in the target play volume range as the target volume value, and” because the combination makes obvious to change volume settings to a target value within a target play volume range when the conditions of playback change, such as pausing playback and switching users (see Aase, ¶ 0039 and 0047-0048, in view of Konjeti, ¶ 0028, 0032, and 0041, further in view of Powell, ¶ 0006, 0055-0056, 0065-0066, and 0068, and figures 7 and 10), and
“wherein the first volume value is a volume value that is most frequently used in the target play volume range” where Dow makes obvious the preset volume is stored in an information repository, where the preset volume is a most frequently used user adjusted volume, such that a success rate of a present volume tends to a most frequently used volume over time for the given set of attributes (see Dow, ¶ 0034-0035).
Regarding claim 12, see the preceding rejection with respect to claim 10 above.  The combination makes obvious the “method according to claim 10, wherein a minimum value of the target play volume range is a minimum volume value of the play volume of the wireless headset in a first time period;” because Konjeti makes obvious that the applied profile includes minimum volumes, such as minimums determined in a hearing test (see Konjeti, ¶ 0028); and 
“a maximum value of the target play volume range is a maximum volume value of the play volume of the wireless headset in the first time period” because Konjeti also makes obvious maximum volumes, such as those determined in a hearing test and/or those determined for hearing safety (see Konjeti, ¶ 0028 and 0043).
Regarding claim 15, see the preceding rejection with respect to claim 10 above.  The combination makes obvious the “method according to claim 10, further comprising: detecting a current fit degree between the wireless headset and ears via a sensor of the wireless headset, and” where Aase teaches dynamic volumes adjustments based on the current pressure sensor readings with dynamic adjustment being made when the earbud is perfectly and/or not perfectly placed in the user’s ear (i.e., perfect placement is considered to be a perfect fit and imperfect placement reads on various fit degrees) (see Aase, ¶ 0039); and 
“sending a fit degree feedback information to the mobile terminal;” where the sensor information comprising this feature is sent to the mobile terminal’s processor (see Aase, ¶ 0039); and 
“wherein the fit degree feedback information indicates the current fit degree” where stated above, the current pressure sensor readings indicate the fit degree (i.e., perfect placement is considered to be a perfect fit and imperfect placement reads on various fit degrees) (see Aase, ¶ 0039).
Regarding claim 17, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the method of claim 1, and for similar reasons makes obvious:
“A non-transitory computer-readable storage medium, configured to store a computer program for electronic data exchange;” (see Aase, ¶ 0033 and 0037, and figure 7, unit 709);
“wherein the computer program causes a mobile terminal to perform a method for controlling volume of a wireless headset,” (see Aase, ¶ 0033-0034, 0043, and 0047, figure 7, units 701, 703, 711, 713, and 715, and figure 9, where Aase makes obvious a method for adjusting, or controlling, volume levels of a wireless headset comprising earbuds with, or as applied, a processor in an electronic device, or mobile terminal), “comprising: 
obtaining a target play volume range of the wireless headset, in response to the mobile terminal being connected to the wireless headset in an in-ear state;” (see Aase, ¶ 0047-0048, and figure 9, steps 901-907, where Aase teaches the step of obtaining a target response, such as the amplification and/or attenuation of certain frequencies with respect to the unprocessed levels at those same frequencies, in response to receiving pressure signals from pressure sensors in the wireless earbud when the user places the wireless earbuds in their ears, such that the processor of the mobile terminal determines the target response that most closely matches a determined ear size based on the received pressure signals, and further see Konjeti, ¶ 0025 and 0028, wherein it is obvious to include a volume range in the obtained target response, such that the method obtains a target play volume range of the wireless headset based on the received pressure sensor signal from the wireless earbud for the purpose of setting earbud speaker settings according to desired hearing profiles and/or hearing safety limits, see Aase, ¶ 0047-0050 in view of Konjeti, ¶ 0025 and 0043);
“adjusting a play volume of the wireless headset within the target play volume range;” (see Aase, ¶ 0048 and figure 9, step 909, in view of Konjeti, ¶ 0025 and 0028, where the combination makes obvious that the mobile terminal adjusts the play volume to a target play volume within the volume range, or within the minimum and maximum volumes); 
“determining the play volume of the wireless headset at a time of receiving a volume determination information as a target volume value, in response to receiving the volume determination information from the wireless headset; and” (see Aase, ¶ 0048 and figure 9, step 909, in view of Konjeti, ¶ 0028 and 0043, where the combination further makes obvious that the mobile terminal adjusts the play volume to a desired target volume value within the minimum and maximum volumes when the target response, or personalized profile, includes a default volume value); and 
“adjusting the play volume of the wireless headset to the target volume value,” (see Aase, ¶ 0048 in view of Konjeti, ¶ 0028 and 0040-0041, where it is obvious to adjust to a default volume value based on a matched target response, or personalized profile),
“wherein, when a duration of adjusting the play volume of the wireless headset exceeds a first duration threshold, indicating that the target volume value is not selected, the mobile terminal automatically selects a first volume value in the target play volume range as the target volume value, and” because the combination makes obvious to change volume settings to a target value within a target play volume range when the conditions of playback change, such as pausing playback and switching users (see Aase, ¶ 0039 and 0047-0048, in view of Konjeti, ¶ 0028, 0032, and 0041, further in view of Powell, ¶ 0006, 0055-0056, 0065-0066, and 0068, and figures 7 and 10), and
“wherein the first volume value is a volume value that is most frequently used in the target play volume range” where Dow makes obvious the preset volume is stored in an information repository, where the preset volume is a most frequently used user adjusted volume, such that a success rate of a present volume tends to a most frequently used volume over time for the given set of attributes (see Dow, ¶ 0034-0035).
Regarding claim 18, see the preceding rejection with respect to claim 17 above.  The combination makes obvious “non-transitory computer-readable storage medium according to claim 17, wherein the obtaining a target play volume range of the wireless headset comprises: obtaining a minimum volume value of the play volume of the wireless headset in a first time period, and configuring the minimum volume value as a minimum value of the target play volume range;” because Konjeti makes obvious that the applied profile includes minimum volumes, such as minimums determined in a hearing test (see Konjeti, ¶ 0028); and 
“obtaining a maximum volume value of the play volume of the wireless headset in the first time period, and configuring the maximum volume value as a maximum value of the target play volume range” because Konjeti also makes obvious maximum volumes, such as those determined in a hearing test and/or those determined for hearing safety (see Konjeti, ¶ 0028 and 0043).

Claims 3, 6, 8, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Aase, Konjeti, Powell, and Dow as applied to claims 2, 10, and 17 above, and further in view of Chen et al., US 2012/0121096 A1 (previously cited and hereafter Chen).
Regarding claim 3, see the preceding rejection with respect to claim 2 above.  The combination of Aase, Konjeti, Powell, and Dow makes obvious the method according to claim 2, where Konjeti suggests sampling ambient noise using a microphone for a noise cancellation feature (see Konjeti, ¶ 0022).  However, the combination of Aase, Konjeti, Powell, and Dow does not appear to teach the feature for “determining the target play volume range corresponding to the external noise volume based on a mapping relationship between noise volume levels and play volume ranges”.
Chen discloses intelligibility control using ambient noise detection for communications devices (see Chen, abstract).  Herein, Chen teaches adjusting gain based on detected noise conditions in order for the transmitted audio signal to remain intelligible in varying noise conditions (see Chen, ¶ 0005).  Specifically, Chen teaches a gain calculator for determining gain based on the detected noise and the user volume setting (see Chen, ¶ 0032, figure 1, unit 122, and figure 2, steps 201-205), and further teaches mapping relationships between noise levels and user volume settings (see Chen, ¶ 0042-0043 and figures 7-9).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Aase, Konjeti, Powell, and Dow with the teachings of Chen for the purpose of improving the intelligibility of the audio playback in varying noise conditions while maintaining safe volume limits (See Konjeti, ¶ 0043 in view of Chen, ¶ 0043 and figures 8-9).  
Therefore, the combination makes obvious the “method according to claim 2, further comprising: receiving an external noise volume collected by the wireless headset;” because the combination teaches sampling the external noise volume, such as extracting the ambient acoustic noise from the wireless headset microphone (see Konjeti, ¶ 0022 in view of Chen, ¶ 0026, 0032-0033, figure 1, units 111, 113, 121, and 122, and figure 2, steps 201-205); and
“wherein the obtaining a target play volume range of the wireless headset comprises: determining the target play volume range corresponding to the external noise volume based on a mapping relationship between noise volume levels and play volume ranges” because the combination determines a target volume based on a user-set volume and gain boost based on the sampled ambient noise (see Chen, ¶ 0042-0043 and figures 7-9).
Regarding claim 6, see the preceding rejection with respect to claim 3 above.  The combination of Aase, Konjeti, Powell, Dow, and Chen makes obvious the “method according to claim 3, wherein the adjusting a play volume of the wireless headset within the target play volume range comprises: gradually adjusting the play volume of the wireless headset along a direction from the minimum volume value to the maximum volume value or a direction from the maximum volume value to the minimum volume value within the target play volume range;” where Chen teaches a constrained rate of change for the volume level during changing noise levels and Powell makes obvious a fade-in time for ramping-up the volume within the target play volume range from a mute state and/or lowering the play volume from outside the range to the target volume within the target play volume range (see Powell, ¶ 0055-0056, 0065-0066, and 0068, and figures 7 and 10); and
“the method further comprises: determining the first volume value in the target play volume range as the target volume value, in response to not receiving the volume determination information during the first duration threshold after gradually adjusting the play volume of the wireless headset along a direction from the minimum volume value to the maximum volume value or a direction from the maximum volume value to the minimum volume value within the target play volume range” wherein the combination makes obvious that the changing of audio settings, due to changing audio types and/or different noise conditions, changes the volume gradually towards a default volume of a user’s profile or of a default profile (e.g., standard profile) (see Konjeti, ¶ 0028 and 0041 in view of Powell, ¶ 0055-0056, 0065-0066, and 0068, and figures 7 and 10, further in view of Chen, ¶ 0034).
Regarding claim 8, see the preceding rejection with respect to claim 3 above.  The combination makes obvious the “method according to claim 3, wherein the mapping relationship between the external noise volume and the play volume range comprises a mapping relationship between noise volume levels, and play volume ranges under various fit degrees;” where Aase teaches dynamic volumes adjustments based on the current pressure sensor readings with dynamic adjustment being made when the earbud is perfectly and/or not perfectly placed in the user’s ear (i.e., perfect placement is considered to be a perfect fit and imperfect placement reads on various fit degrees), and further Chen makes obvious the mapping relationship between noise volume levels and play volume ranges (see Aase, ¶ 0039 and Chen, ¶ 0042-0043 and figures 7-9);
 “before the determining the target play volume range corresponding to the external noise volume based on a mapping relationship between the external noise volume and a play volume range, the method further comprises: 
receiving a fit degree feedback information sent by the wireless headset, wherein the fit degree feedback information is configured to indicate a current fit degree between the wireless headset and ears;” because the combination teaches receiving the fit degree information, such as the sensor signals indicating the earbud is perfectly and/or not perfectly placed in the user’s ear (see Aase, ¶ 0039), and it is obvious the determination of target play volume range includes finding the appropriate aural profile before adjusting based on external noise because one of ordinary skill in the art would interpret these steps in the prior art as happening one before the other (see Aase, ¶ 0047-0048, and figure 9, steps 901-907); and
“the determining the target play volume range corresponding to the external noise volume based on a mapping relationship between the external noise volume and a play volume range comprises: 
determining the target volume range corresponding to the external noise volume and the current fit degree based on the mapping relationship between the noise volume levels and the play volume ranges under the various fit degrees” where stated above, this is made obvious through dynamic volumes adjustments based on determining if the earbud is perfectly and/or not perfectly placed in the user’s ear and the additional teaching of using a mapping relationship between noise volume levels and play volume ranges to determine the playback volume (see Aase, ¶ 0039 and Chen, ¶ 0042-0043 and figures 7-9).
Regarding claim 16, see the preceding rejection with respect to claims 3 and 10 above.  The combination of Aase, Konjeti, Powell, and Dow makes obvious the method according to claim 10, but does not appear to teach the feature for “collecting an external noise volume and sending the external noise volume to the mobile terminal, in response to the wireless headset being in the in-ear state and connected to the mobile terminal”.  
For similar reasons as stated above with respect to claim 3, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Aase, Konjeti, Powell, and Dow with the teachings of Chen for the purpose of improving the intelligibility of the audio playback in varying noise conditions while maintaining safe volume limits (See Konjeti, ¶ 0043 in view of Chen, ¶ 0043 and figures 8-9).  
Therefore, the combination of Aase, Konjeti, Powell, Dow, and Chen makes obvious the “method according to claim 10, further comprising: collecting an external noise volume and sending the external noise volume to the mobile terminal, in response to the wireless headset being in the in-ear state and connected to the mobile terminal” because the combination teaches sampling the external noise volume, such as extracting the ambient acoustic noise from the wireless headset microphone (see Konjeti, ¶ 0022 in view of Chen, ¶ 0026, 0032-0033, figure 1, units 111, 113, 121, and 122, and figure 2, steps 201-205), such that it is obvious to send the external noise volume to the mobile terminal for the processor to determine a target volume based on a user-set volume and gain boost based on the sampled ambient noise (see Chen, ¶ 0042-0043 and figures 7-9).
Regarding claim 19, see the preceding rejection with respect to claims 3 and 17 above.  The combination of Aase, Konjeti, Powell, and Dow makes obvious the non-transitory computer-readable storage medium according to claim 17, but does not appear to teach the feature for “determining the target play volume range corresponding to the external noise volume based on a mapping relationship between noise volume levels and play volume ranges”.  
For similar reasons as stated above with respect to claim 3, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Aase, Konjeti, Powell, and Dow with the teachings of Chen for the purpose of improving the intelligibility of the audio playback in varying noise conditions while maintaining safe volume limits (See Konjeti, ¶ 0043 in view of Chen, ¶ 0043 and figures 8-9).  
Therefore, the combination of Aase, Konjeti, Powell, Dow, and Chen makes obvious the “non-transitory computer-readable storage medium according to claim 17, further comprising: receiving an external noise volume collected by the wireless headset;” because the combination teaches sampling the external noise volume, such as extracting the ambient acoustic noise from the wireless headset microphone (see Konjeti, ¶ 0022 in view of Chen, ¶ 0026, 0032-0033, figure 1, units 111, 113, 121, and 122, and figure 2, steps 201-205); and
“wherein the obtaining a target play volume range of the wireless headset comprises: determining the target play volume range corresponding to the external noise volume based on a mapping relationship between the external noise volume and a play volume range” because the combination determines a target volume based on a user-set volume and gain boost based on the sampled ambient noise (see Chen, ¶ 0042-0043 and figures 7-9).

Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Aase, Konjeti, Powell, Dow, and Chen as applied to claim 3 above, and further in view of Peeler et al., US 10,148,241 B1 (previously cited and hereafter Peeler).
Regarding claim 4, see the preceding rejection with respect to claim 3 above.  The combination of Aase, Konjeti, Powell, Dow, and Chen makes obvious the method according to claim 3, but does not appear to teach that “the mobile terminal records various play volume values selected by users under a certain noise volume level, to obtain a corresponding play volume range under the certain noise volume level, and counts various play volume ranges corresponding to various noise volume levels, to generate the statistics information”.
Peeler discloses an adaptive audio interface for adjusting audio output gain based on classified audio environment (see Peeler, abstract).  Similar to the cited prior art, Peeler adjusts the audio volume levels according to the environment noise, and further teaches adjusting both input and output volume levels for communications (see Peeler, column 1, line 39 - column 2, line 2 and column 2, lines 13-45).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Aase, Konjeti, Powell, Dow, and Chen with the teachings of Peeler for the purpose of including volume adjustments of microphone levels for two-way communications in changing noise environments (see Dow, ¶ 0025 and 0035-0036, and figure 3, in view of Peeler, column 6, lines 18-28 and column 7, lines 5-21).
Therefore, the combination of Aase, Konjeti, Powell, Dow, Chen, and Peeler makes obvious the “method according to claim 3, wherein the mapping relation between noise volume levels and play volume ranges is obtained according to statistics information of the mobile terminal, the mobile terminal records various play volume values selected by users under a certain noise volume level, to obtain a corresponding play volume range under the certain noise volume level, and counts various play volume ranges corresponding to various noise volume levels, to generate the statistics information” because it is obvious to use the user’s gain or volume adjustments over time in an identified noise environment and perform averages or weighted smoothing to adjust a preferred volume (see Konjeti, ¶ 0028, Chen, ¶ 0005, and Dow, ¶ 0025 and 0035-0036, and figure 3 in view of Peeler, column 6, lines 18-28 and column 7, lines 39-64).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Aase, Konjeti, Powell, Dow, and Chen as applied to claim 3 above, and further in view of Khawand et al., US 2008/0153537 A1 (previously cited and hereafter Khawand).
Regarding claim 5, see the preceding rejection with respect to claim 3 above.  The combination of Aase, Konjeti, Powell, Dow, and Chen makes obvious the method according to claim 3, but does not appear to teach that the mobile terminal “records a corresponding play volume range selected by users under each of the noise volume levels, to obtain the mapping relation”.
Khawand discloses a device for dynamically learning user-preferred audio settings in different noise environments (see Khawand, abstract).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Aase, Konjeti, Powell, Dow, and Chen with Khawand for the purpose of adjusting to user-preferred settings according to different noise environments and types of audio (see Khawand, ¶ 0008-0009 and 0044-0046). 
The combination of Aase, Konjeti, Powell, Dow, Chen, and Khawand makes obvious the “method according to claim 3, wherein the mapping relation between noise volume levels and play volume ranges is preset, the mobile terminal pre-configures a plurality of noise volume levels and a plurality of play volume ranges, and records a corresponding play volume range selected by users under each of the noise volume levels, to obtain the mapping relation” because it is obvious to record multiple users volume adjustments and map them to different noise conditions detected in order for the transmitted audio signal to remain intelligible in a wider array of conditions (see Chen, ¶ 0005 in view of Khawand, ¶ 0046-0047).
Regarding claim 7, see the preceding rejection with respect to claims 3 and 5 above.  The combination of Aase, Konjeti, Powell, Dow, and Chen makes obvious the method according to claim 3, but does not appear to teach that the “the mapping relationship between the external noise volume and the play volume range comprises a mapping relationship between noise volume levels and application-type-based play volume ranges”.
For the same reasons as stated above with respect to claim 5, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Aase, Konjeti, Powell, Dow, and Chen with Khawand for the purpose of adjusting to user-preferred settings according to different noise environments and types of audio (see Khawand, ¶ 0008-0009 and 0044-0046).
The combination of Aase, Konjeti, Powell, Dow, Chen, and Khawand makes obvious the “method according to claim 3, wherein the mapping relationship between the external noise volume and the play volume range comprises a mapping relationship between noise volume levels and application-type-based play volume ranges;” where Chen makes obvious the mapping of play volumes to external noise volumes and Khawand further makes obvious this mapping relationship based on different noise environments (EN0-EN3 or P0-P3) and audio type (A0 or A1) (see Chen, ¶ 0042 and figure 7 and see Khawand, ¶ 0044-0046 and figure 4); 
“before the determining the target play volume range corresponding to the external noise volume based on a mapping relationship between the external noise volume and a play volume range, the method further comprises: determining a type of an application which audio signals currently generated by the mobile terminal belong to;” because the combination makes obvious receiving the external noise volumes in different environments and different audio types (e.g., channels, music, and  voice) (see Khawand, ¶ 0044), it is obvious to determine the complete set of variables before selecting the target play volume range in order to avoid setting a volume out of a desired range; and
  “the determining the target play volume range corresponding to the external noise volume based on a mapping relationship between the external noise volume and a play volume range comprises: determining an application-type-based play volume range corresponding to the external noise volume based on the mapping relationship between the noise volume levels and the application-type-based play volume ranges” where, as cited above, the combination makes obvious this feature (see Chen, ¶ 0042 and figure 7 and see Khawand, ¶ 0044-0046 and figure 4, tables 404, 406, and 408).

Claims 9, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Aase, Konjeti, Powell, Dow as applied to claims 1, 12, and 17 above, and further in view of Liu, US 2012/0096285 A1 (previously cited).
Regarding claim 9, see the preceding rejection with respect to claim 1 above.  The combination of Aase, Konjeti, Powell, and Dow makes obvious the method according to claim 1, where Aase makes obvious first and second wireless headset (see Aase, ¶ 0043-004 and figure 8, units 842 and 844) and Konjeti teaches a battery (see Konjeti, ¶ 0020).  However, the combination does not appear to teach a low battery notification.
Liu discloses power management methods for a portable electronic device having a battery (see Liu, abstract).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Aase, Konjeti, Powell, and Dow with the teachings of Liu for conserving battery life and avoiding abrupt interruptions during playback of multimedia, such as an audio file (see Liu, ¶ 0002-0004 and 0021).
The combination of Aase, Konjeti, Powell, Dow, and Liu makes obvious the “method according to claim 1, wherein the wireless headset comprises a first wireless headset and a second wireless headset;” where it is obvious to use a wireless headset with left and right headsets (see Aase, ¶ 0043-0044 and figure 8, units 842 and 844); 
“after the adjusting a play volume of the wireless headset within the target play volume range, the method further comprises: 
adjusting the play volume of the first wireless headset to a minimum volume value within the target play volume range in response to detecting a low battery notification information sent from the first wireless headset; wherein the low-battery notification information is configured to indicate that the power of the first wireless headset is lower than a first power threshold” where it is obvious to lower the volume to a minimum volume to save battery power in the wireless headset when a power management process detects a low battery state (see Aase, ¶ 0048 and figure 9, step 909, in view of Konjeti, ¶ 0020, 0025, and 0028, and further in view of Liu, ¶ 0022 and 0024).
Regarding claim 13, see the preceding rejection with respect to claims 9 and 12 above.  The combination of Aase, Konjeti, Powell, and Dow makes obvious the method of claim 12, and for the same reasons as stated above with claim 9, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Aase, Konjeti, Powell, and Dow with the teachings of Liu for conserving battery life and avoiding abrupt interruptions during playback of multimedia, such as an audio file (see Liu, 0002-0004 and 0021).
The combination of Aase, Konjeti, Powell, Dow, and Liu makes obvious the “method according to claim 12, wherein the wireless headset comprises a first wireless headset and a second wireless headset,” where it is obvious to use a wireless headset with left and right headsets (see Aase, ¶ 0043-0044 and figure 8, units 842 and 844), “and the method further comprises: 
the first wireless headset sending a low-battery notification information to the mobile terminal, in response to the power of the first wireless headset being lower than a first power threshold; wherein the low-battery notification information is configured to indicate the mobile terminal and cause the mobile terminal to adjust the play volume of the first wireless headset to the minimum volume value within the target play volume range” where it is obvious to lower the volume to a minimum volume to save battery power in the wireless headset when a power management process detects a low battery state (see Aase, ¶ 0048 and figure 9, step 909, in view of Konjeti, ¶ 0020, 0025, and 0028, and further in view of Liu, ¶ 0022 and 0024).
Regarding claim 20, see the preceding rejection with respect to claims 9 and 17 above.  The combination of Aase, Konjeti, Powell, and Dow makes obvious the non-transitory computer-readable storage medium according to claim 17, and for the same reasons as stated above with claim 9, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Aase, Konjeti, Powell, and Dow with the teachings of Liu for conserving battery life and avoiding abrupt interruptions during playback of multimedia, such as an audio file (see Liu, 0002-0004 and 0021).
The combination of Aase, Konjeti, Powell, Dow, and Liu makes obvious the “non-transitory computer-readable storage medium according to claim 17, wherein the wireless headset comprises a first wireless headset and a second wireless headset;” (see Aase, ¶ 0043-0044 and figure 8, units 842 and 844); 
“after the adjusting a play volume of the wireless headset within the target play volume range, the method further comprises: 
adjusting the play volume of the first wireless headset to a minimum volume value within the target play volume range, in response to a low-battery notification information sent by the first wireless headset being detected; wherein the low-battery notification information is configured to indicate that the power of the first wireless headset is lower than a first power threshold” where it is obvious to lower the volume to a minimum volume to save battery power in the wireless headset when a power management process detects a low battery state (see Aase, ¶ 0048 and figure 9, step 909, in view of Konjeti, ¶ 0020, 0025, and 0028, and further in view of Liu, ¶ 0022 and 0024).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Aase, Konjeti, Powell, and Dow as applied to claim 10 above, and further in view of Hirsch et al., US 2017/0188132 A1 (previously cited and hereafter Hirsch).
Regarding claim 11, see the preceding rejection with respect to claim 10 above.  The combination of Aase, Konjeti, Powell, and Dow makes obvious the method according to claim 10, but do not appear to teach the feature “wherein the determination instruction is triggered through an interactive operation with the wireless headset”, such as “clicking, tapping, touching and pressing on the wireless headset”.
Hirsch discloses power management for wireless earpieces using sensor measurements, such as ambient light and/or noise conditions (see Hirsch, abstract).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Aase, Konjeti, Powell, and Dow with Hirsch for the purpose of extending the battery life of wireless earpieces (see Hirsch, ¶ 0005 and 0014).  Additionally, Hirsch teaches wireless earpieces with a user interface that allows for tapping and swiping commands (see Hirsch, ¶ 0045-0046 and figure 2, unit 214). 
Therefore, the combination of Aase, Konjeti, Powell, Dow, and Hirsch makes obvious the “method according to claim 10, wherein the determination instruction is triggered through an interactive operation with the wireless headset; the interactive operation comprises at least one operation of clicking, tapping, touching and pressing on the wireless headset” wherein it is obvious to use the user interface to trigger the determination instruction for detecting a target volume (see Aase, ¶ 0039 in view of Hirsch, ¶ 0045-0046 and figure 2, unit 214).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Aase, Konjeti, Powell, Dow, and Liu as applied to claim 13 above, and further in view of De La Cropte De Chanterac et al., US 10,871,818 B1 (previously cited and hereafter Chanterac).
Regarding claim 14, see the preceding rejection with respect to claim 13 above.  The combination of Aase, Konjeti, Powell, Dow, and Liu makes obvious the method of claim 13, wherein the combination makes obvious power management features (see Liu, ¶ 0021 and 0024).  However, the combination does not appear to teach another power threshold where the “the mobile terminal adjusts the play volume of the first wireless headset to another volume value except the minimum volume value within the target play volume range.”
Chanterac discloses methods for determining the health of a power source and a state of charge of the power source, wherein performance caps are then placed on an electronic device based on the determination (see Chanterac, abstract).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Aase, Konjeti, Powell, Dow, and Liu with the teachings of Chanterac for the purpose of improving battery life and user’s experience (see Liu, ¶ 0002-0004 and 0021 in view of Chanterac, column 1, lines 22-31).
Therefore, the combination of Aase, Konjeti, Powell, Dow, Liu, and Chanterac makes obvious the “method according to claim 13, wherein the first wireless headset sends another notification information to the mobile terminal, in response to the power of the first wireless headset being lower than a second power threshold, such that the mobile terminal adjusts the play volume of the first wireless headset to another volume value except the minimum volume value within the target play volume range” because it would be obvious to try lowering the volume according to a power allocations determination before adjusting the volume to a minimum and expect a longer battery life for the device (see Liu, ¶ 0021 and 0024 in view of Chanterac, column 11, lines 13-25, column 12, lines 3-13 and figure 6, table 606).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528. The examiner can normally be reached Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel R Sellers/Examiner, Art Unit 2653